Proceeding pursuant to CPLR article 78 to annul a determination of respondent State Liquor Authority, dated April 16, 1968, which suspended petitioner’s hotel liquor license for 30 days, with deferment as to 15 of said days. Determination modified, on the law, by reducing the penalty to 10 days suspension, with the suspension deferred on condition that the Authority shall be satisfied that petitioner has properly conducted the licensed premises for a period of one year beginning on the date of the order to be entered hereon. As so modified, determination confirmed, without costs. No questions of fact have been considered. In our opinion, under all the circumstances the penalty imposed by the Authority was too severe. Brennan, Acting P. J., Benjamin and MartusceEo, JJ., concur; Rabin and Hopkins, JJ., dissent and vote to confirm the determination in all respects.